DETAILED ACTION   

1.	The Office Action is in response to Application 17367900 filed on 07/06/2021. Claims 1-14 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17367900 filed on 07/06/2021.
Priority #			 Filling Data			 Country
20184358.8	                        2020-07-07			  EP

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“video encoding unit …” in claim 1, 12;
“control unit …” in claim 1, 2, 3, 11, 12 ;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“video encoding unit …” corresponding to fig. 2, component 22 and paragraph 0036, which is part of the vehicle; 
“control unit …”  corresponding to fig. 2, component 24 and paragraph 0036, which is part of the vehicle;
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
7.	Claim 5 is objected to because of the following informalities:

 	Claim 5 recites the limitation “a current steering angle of the vehicle; a current steering angle of the vehicle” in “…a current steering angle of the vehicle; a current steering angle of the vehicle, and; a current inclination of the vehicle …”. Correct from “a current steering angle of the vehicle; a current steering angle of the vehicle” to “a current steering angle of the vehicle;”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depend on independent claim 1 but fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


		Claim Rejections - 35 USC § 112 (b)

10.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	For claim 13, it is dependent on independent claim 1, which is a vehicle however, claim 13 as a whole is directed to a system for remotely driving a vehicle via a wireless communication network. Therefore, it is not clear claim 13 claims a vehicle or a system for remotely driving a vehicle via a wireless communication network.

Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 1-3, 5, 12-14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U).
 
	Regarding claim 1, KADA teaches a vehicle (fig. 1, component 10) that is adapted to be remotely driven (as shown in fig. 1) via a wireless communication network (fig. 1, component 30), comprising: 
	a capturing unit (fig. 2, component 100) for capturing live video data of the vehicle's environment (page 8, …. imaging unit 100 that captures images of the vehicle 10 in four directions); 
	a video encoding unit for video encoding the captured live video data (page 8, … The moving images acquired by these cameras are converted into predetermined image signals Sm for real-time communication by an image encoding device); 
	a transmission unit for transmitting the encoded live video data via the wireless communication network (fig. 2, component 190; page 8, …A wireless communication unit 190 that performs wireless communication with the remote control room 20 on the ground, and accepts input for steering, driving, braking, and the like by a driver in the vehicle when remote control is not performed); 
	and a control unit (fig. 2, component 180) for controlling the video encoding unit and/or the transmission unit (as shown in fig. 2; page 1; a vehicle control part 180 for controlling each part); 	wherein the controlling is based on one, two or all of: (i) pre-determined location information associated with a current location of the vehicle; (ii) real-time driving information associated with current driving parameters of the vehicle, and; (iii) real-time environment information associated with a current environment of the vehicle (page 5, vehicle control apparatus for controlling a vehicle that is operated by remote control means provided at a position away, characterized in that it comprises a reaction force means for applying a reaction force acting in a direction to return to the location; page 15, …the behavior reproducing unit 250 may reproduce operation states of various meters and alarm lamps and various environments in addition to the motion state of the vehicle 10. In these cases, an actuator that operates according to the various driving operations in the vehicle 10 and a sensor that detects the operation state and the environment are required).
	It is noticed that KADA does not disclose explicitly of the control unit is adapted to control the video encoding unit to optimize the video encoding of the captured live video data and/or to control the transmission unit to optimize the transmission of the encoded live video data.
	TIAN discloses of the control unit is adapted to control the video encoding unit to optimize the video encoding of the captured live video data and/or to control the transmission unit to optimize the transmission of the encoded live video data (page 3, a color encoding method for optimized transmission of color video signal); 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the control unit is adapted to control the video encoding unit to optimize the video encoding of the captured live video data and/or to control the transmission unit to optimize the transmission of the encoded live video data as a modification to the vehicle for the benefit of that optimized transmission of color video signal (see page 3).
	Regarding claim 13, the combination of KADA and TIAN the limitations recited in claim 1 as discussed above. In addition, KADA further discloses that a system (fig. 1) for remotely driving a vehicle (fig. 1, component 10) via a wireless communication network (fig. 1, component 30),  comprising: the vehicle of claim 1 (see claim 1’s rejection); 
and a teleoperator station (fig. 1, component 20) for use by a teleoperator (fig. 1, component D) to remotely drive the vehicle via the wireless communication network (as show in fig. 1).
	
	Regarding claim 14, KADA teaches method for video encoding and/or transmission of live video data captured (fig. 2; page 8, … and converts a moving image around the vehicle 10 acquired by these CCD cameras into a predetermined image signal Sm. Image encoding device) at a vehicle (fig. 1, component 10) that is adapted to be remotely driven (as shown in fig. 1) via a wireless communication network (fig. 1, component 30), comprising: 
	capturing live video data of the vehicle's environment (page 8, …. imaging unit 100 that captures images of the vehicle 10 in four directions); 
	video encoding the captured live video data (page 8, … The moving images acquired by these cameras are converted into predetermined image signals Sm for real-time communication by an image encoding device); 
	transmitting the encoded live video data via the wireless communication network (fig. 2, component 190; page 8, …A wireless communication unit 190 that performs wireless communication with the remote control room 20 on the ground, and accepts input for steering, driving, braking, and the like by a driver in the vehicle when remote control is not performed); 
	controlling the video encoding unit and/or the transmission unit (as shown in fig. 2; page 1; a vehicle control part 180 for controlling each part); 	wherein the controlling is based on one, two or all of: (i) pre-determined location information associated with a current location of the vehicle; (ii) real-time driving information associated with current driving parameters of the vehicle, and; (iii) real-time environment information associated with a current environment of the vehicle (page 5, vehicle control apparatus for controlling a vehicle that is operated by remote control means provided at a position away, characterized in that it comprises a reaction force means for applying a reaction force acting in a direction to return to the location; page 15, …the behavior reproducing unit 250 may reproduce operation states of various meters and alarm lamps and various environments in addition to the motion state of the vehicle 10. In these cases, an actuator that operates according to the various driving operations in the vehicle 10 and a sensor that detects the operation state and the environment are required).
	It is noticed that KADA does not disclose explicitly of control the video encoding unit to optimize the video encoding of the captured live video data and/or to control the transmission unit to optimize the transmission of the encoded live video data.
	TIAN discloses of control the video encoding unit to optimize the video encoding of the captured live video data and/or to control the transmission unit to optimize the transmission of the encoded live video data (page 3, a color encoding method for optimized transmission of color video signal); 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology control the video encoding unit to optimize the video encoding of the captured live video data and/or to control the transmission unit to optimize the transmission of the encoded live video data as a modification to the method for the benefit of that optimized transmission of color video signal (see page 3).

	Regarding claim 2, the combination of KADA and TIAN the limitations recited in claim 1 as discussed above. In addition, TIAN further discloses that determining the control (i) one or more video encoding parameters, wherein the controlled video encoding parameter(s) is/are selected from the group consisting of: a bitrate; a spatial resolution; a color depth; a color format; a frame rate; a region-of-interest, a digital zoom, and; an insertion of intra coded frames, and/or (ii) a pre-processing of the captured live video data in order to simplify the video encoding of the captured live video data (page 3, … collecting the YUV …format image information and the JPEG (Joint Photographic Experts Group, united image expert group, is an international image compression standard) format image information, and the YUV format image information and the JPEG format image information to the image processing module; which is color format and intra coded frame since JPEG including intra-coding).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 3, the combination of KADA and TIAN the limitations recited in claim 9 as discussed above. In addition, KADA further discloses that control (i) one or more transmission parameters, wherein the controlled transmission parameter(s) is/are selected from the group consisting of: a transmission bitrate; a transmission protection; a wireless communication network carrier, and; a prioritization of data packets via one or more wireless communication network carriers, and/or (ii), if multiple vehicles that are adapted to be remotely driven via the wireless communication network transmit encoded live video data in a same cell of the wireless communication network, an allocation of a transmission bitrate over the multiple vehicles (page 12, …a signal from the vehicle 10 having a unique identification number (for example, a terminal ID or an IP address) selected in advance as a target for remote operation, and transmits a communication (reception) signal Sr ′ to the operation room. This is given to the control unit 280. The wireless communication unit 290, like the wireless communication unit 190, may be a general wireless communication device, a wireless LAN, a mobile phone, a PHS, or the like; which is wireless communication network carrier, transmission bitrate; a transmission protection, a prioritization of data packets via one or more wireless communication network carriers since wireless LAN has that).

	Regarding claim 5, the combination of KADA and TIAN teaches the limitations recited in claim 1 as discussed above. In addition, KADA further teaches a current speed of the vehicle; a current direction of the vehicle (page 8, … The vehicle speed sensor 120 detects the moving speed of the vehicle 10; page 5, … applying a reaction force acting in a direction to return to the location); a current steering angle of the vehicle, and; a current inclination of the vehicle (Abstract, a steering angle sensor 110 for detecting the angles of front wheels).

	Regarding claim 12, the combination of KADA and TIAN teaches the limitations recited in claim 1 as discussed above. In addition, KADA further teaches the capturing unit is adapted to capture the live video data of the vehicle's environment from multiple positions and/or in multiple directions and the control unit is adapted to control the video encoding unit and/or the transmission unit differently for parts of the live video data captured from different positions and/or different directions (page 8, … and detects an angle of the imaging unit 100 that captures images of the vehicle 10 in four directions (front, rear, left and right directions), and an angle of the front wheels 12…four CCD cameras provided at predetermined positions on a front portion, a rear portion, and left and right side portions of the vehicle 10 and converts a moving image around the vehicle 10 acquired by these CCD cameras into a predetermined image signal Sm. Image encoding device; since there are 4 cameras, each image from different camera is encoded differently).

 
14.	Claim 4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U) and further in view of PARK et al.  (CN 109979201 A). 

	Regarding claim 4, the combination of KADA and TIAN teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that KADA does not disclose explicitly of the predetermined location information is selected from the group consisting of: expected wireless communication network characteristics at the current location of the vehicle; an expected speed of the vehicle at the current location of the vehicle, and; a complexity of the environment at the current location of the vehicle.
	PARK  discloses of the predetermined location information is selected from the group consisting of: expected wireless communication network characteristics at the current location of the vehicle; an expected speed of the vehicle at the current location of the vehicle, and; a complexity of the environment at the current location of the vehicle (page 9 …  location of the vehicle, speed and direction of the vehicle environment wireless access (Wireless Access in VehicularEnvironments, WAVE) around the vehicle (e.g., receiving vehicle), the vehicle environment wireless access is improved security standard for travel of the vehicle).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the predetermined location information is selected from the group consisting of: expected wireless communication network characteristics at the current location of the vehicle; an expected speed of the vehicle at the current location of the vehicle, and; a complexity of the environment at the current location of the vehicle to the vehicle for the benefit of that improved security standard for travel of the vehicle (see page 9).

15.	Claim 6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U) and further in view of Ho et al.  (US 20170090480). 

	Regarding claim 6, the combination of KADA and TIAN teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that KADA does not disclose explicitly of the real-time environment information is selected from the group consisting of: a time of day in the current environment of the vehicle; a weather in the current environment of the vehicle; lighting conditions in the current environment of the vehicle, and a traffic in the current environment of the vehicle.
	Ho discloses of the real-time environment information is selected from the group consisting of: a time of day in the current environment of the vehicle; a weather in the current environment of the vehicle; lighting conditions in the current environment of the vehicle, and a traffic in the current environment of the vehicle (paragraph 0109 …  such as switching on lights, can be based in part on environmental factors, such as the time of day, the weather conditions, the amount of traffic or congestion where the meeting location is, and various other conditions).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the real-time environment information is selected from the group consisting of: a time of day in the current environment of the vehicle; a weather in the current environment of the vehicle; lighting conditions in the current environment of the vehicle, and a traffic in the current environment of the vehicle to the vehicle for the benefit of that the autonomous vehicle 101 should wait at the meeting location, as well as perform other safety actions such as turning on headlights and/or emergency lights (see paragraph 0109).
16.	Claim 7 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U) and further in view of Greiner et al.  (US 20180155011). 

	Regarding claim 7, the combination of KADA and TIAN teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that KADA does not disclose explicitly of the pre-determined location information is provided in a map that has been determined a-priori.
	Greiner discloses of the pre-determined location information is provided in a map that has been determined a-priori (paragraph 0124, … trees, houses, and large objects can be identified a-priori on the map).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the pre-determined location information is provided in a map that has been determined a-priori to the vehicle for the benefit of that it is used to geo-reference locally at the site (see paragraph 0124).

17.	Claim 8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U) and further in view of Chiu et al.  (US 20070013544). 

	Regarding claim 8, the combination of KADA and TIAN teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that KADA does not disclose explicitly of sending parts of the encoded live video data via a first carrier or network path with a first expected wireless communication network performance and sending other parts of the encoded live video data via a second carrier with a second expected wireless communication network performance, wherein the first expected wireless communication network performance and the second expected wireless communication network performance differ in terms of one, two, three or all of: a reliability of the carrier or network path, a latency of the carrier or network path, a cost of transmission via the carrier or network path, and an availability of the carrier or network path.
	Chiu discloses of sending parts of the encoded live video data via a first carrier or network path with a first expected wireless communication network performance and sending other parts of the encoded live video data via a second carrier with a second expected wireless communication network performance, wherein the first expected wireless communication network performance and the second expected wireless communication network performance differ in terms of one, two, three or all of: a reliability of the carrier or network path, a latency of the carrier or network path, a cost of transmission via the carrier or network path, and an availability of the carrier or network path (paragraph 0007-0008, … to successively transmit two or more different output RF with different predetermined carrier frequency but modulating with same signal control code for every time of operating remote control, which in use is capable of saving costs… two or more independent modulating transmitters with in different combination of predetermined carrier frequency selected from one of 300 MHz, 305 MHz, 310 MHz, 315 MHz, 390 MHz & 433.9 MHz capable of being widely applicable to remotely control many suitable remote-controlled appliances with same predetermined carrier frequency…; in which, different frequency has different cost and reliability).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of sending parts of the encoded live video data via a first carrier or network path with a first expected wireless communication network performance and sending other parts of the encoded live video data via a second carrier with a second expected wireless communication network performance, wherein the first expected wireless communication network performance and the second expected wireless communication network performance differ in terms of one, two, three or all of: a reliability of the carrier or network path, a latency of the carrier or network path, a cost of transmission via the carrier or network path, and an availability of the carrier or network path as a modification to the vehicle for the benefit of that provide a wireless transceiver particularly having two or more independent modulating transmitters with in different combination of predetermined carrier frequency (see paragraph 0008).

18.	Claim 9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U) and further in view of LEE et al.  (US 20210122364). 

	Regarding claim 8, the combination of KADA and TIAN teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that KADA does not disclose explicitly of the region-of-interest is given a higher bitrate in the video encoding of the captured live video data and/or wherein a size, shape and/or location of the region-of-interest is repeatedly adjusted in the captured live video data based on the pre-determined location information associated with the current location of the vehicle and/or the real-time driving information associated with current driving parameters of the vehicle and/or the real-time environment information associated with a current environment of the vehicle.
	LEE discloses of the region-of-interest is given a higher bitrate in the video encoding of the captured live video data and/or wherein a size, shape and/or location of the region-of-interest is repeatedly adjusted in the captured live video data based on the pre-determined location information associated with the current location of the vehicle and/or the real-time driving information associated with current driving parameters of the vehicle(paragraph 0198, … the processor 402 may set an area corresponding to the spatial coordinates of the potentially threatening object in the image received from the camera through the interface 401 as a region of interest in response to a determination that the potentially threatening object is present in the point cloud map generated by the LIDAR…setting the region of interest in an image received simultaneously with the point cloud map in which it has been determined that the potentially threatening object is present) and/or the real-time environment information associated with a current environment of the vehicle (paragraph 0200, … the processor 402 may increase a frame rate by a set multiple (or a set numerical value) when the camera photographs the region of interest, and by the increased amount of the frame rate may increase the number of times of identifying the type of the potentially threatening object in the region of interest; with higher frame rate, the bit-rate is increased).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the region-of-interest is given a higher bitrate in the video encoding of the captured live video data and/or wherein a size, shape and/or location of the region-of-interest is repeatedly adjusted in the captured live video data based on the pre-determined location information associated with the current location of the vehicle and/or the real-time driving information associated with current driving parameters of the vehicle and/or the real-time environment information associated with a current environment of the vehicle as a modification to the vehicle for the benefit of that accurately identifying the type of the object (see paragraph 0027).

18.	Claim 10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U) and further in view of PARK et al.  (CN 109979201 A) and further in view of LI et al.  (CN 1048104 C). 

	Regarding claim 10, the combination of KADA, TIAN and PARK teaches the limitations recited in claim 4 as discussed above. 
	It is noticed that KADA does not disclose explicitly of an expected latency of the wireless communication network and the prioritization of data packets via one or more wireless communication network carriers comprises a redundant transmission of parts of the encoded live video data via multiple carriers.
	LI  discloses of an expected latency of the wireless communication network and the prioritization of data packets via one or more wireless communication network carriers comprises a redundant transmission of parts of the encoded live video data via multiple carriers (as shown in fig. 1, there are multiple carrier and some transmission is redundant; Abstract …  remote controller. in the same channel with the least latency, automatically stopping or driving of the vehicle wireless inquiry and data storage to realize the real-time monitoring of the traffic flow and vehicle specific information; page 5, … during T IC3 encoding output, modulation T2,).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of an expected latency of the wireless communication network and the prioritization of data packets via one or more wireless communication network carriers comprises a redundant transmission of parts of the encoded live video data via multiple carriers as a modification to the vehicle for the benefit of that to realize the real-time monitoring of the traffic flow and vehicle specific information (see Abstract).

20.	Claim 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over KADA (JP 2004206218 A) and in view of TIAN et al. (CN 205726061 U) and further in view of PARK et al.  (CN 109979201 A) and further in view of KIM et al.  (KR 20080058785). 

	Regarding claim 11, the combination of KADA, TIAN and PARK teaches the limitations recited in claim 1 as discussed above. 
	It is noticed that KADA does not disclose explicitly of the expected speed of the vehicle at the current location of the vehicle and/or the current speed of the vehicle and/or the current direction of the vehicle and/or the current steering angle of the vehicle and/or the current inclination of the vehicle is used by the control unit as an indication of how many bits to use for the video encoding of the captured live video data.
	KIM discloses of the expected speed of the vehicle at the current location of the vehicle and/or the current speed of the vehicle and/or the current direction of the vehicle and/or the current steering angle of the vehicle and/or the current inclination of the vehicle is used by the control unit as an indication of how many bits to use for the video encoding of the captured live video data (page 3-4, running speed of the vehicle to a control unit which controls the encoding unit to encode the video signal… the video signal to a frame rate variable according to the running speed of the vehicle encodes a vehicle operation management apparatus for transmitting the encoded video signal to the outside; in which, frame rate determines the bit).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the expected speed of the vehicle at the current location of the vehicle and/or the current speed of the vehicle and/or the current direction of the vehicle and/or the current steering angle of the vehicle and/or the current inclination of the vehicle is used by the control unit as an indication of how many bits to use for the video encoding of the captured live video data as a modification to the vehicle for the benefit of that to varying the rate depending on the running speed of the vehicle t (see page 3-4).

21. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
22.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423